DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the Amendment received on 5/19/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancelation of claims 2 and 7-10.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 5/19/2021, with respect to claims 1. 3-6 and 11-15have been fully considered and are persuasive.  The rejection of claims 1, 3-6, and 11-15 under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deshpande et al (2017/0226371) has been withdrawn.  Deshpande, the closest prior art, fails to expressly teach and/or fairly suggest an anti-fogging composition comprising dipentaerythritol hexa-acrylate as a polymerizable monomer in combination with a surfactant of formula (1) as defining by the claims with a photopolymerization initiator or articles coated with said composition and cured by exposure to radiation.  Deshpande fails to disclose the use of radically polymerizable monomers having radical polymerizable function groups greater than three.  Therefore the compositions are distinguished.  


Allowable Subject Matter

Claims 1, 3-6 and 11-15 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765